Fitzsimons, J.
The testimony submitted by the plaintiff fails to establish that the defendant kept his premises in a dangerous condition.
The plaintiff’s own testimony shows that the way was only worn and ragged. She saw its condition and apparently deemed it safe to travel over. If her judgment was wrong and she was injured thereby she has only herself to blame.
Besides, it is necessary for the plaintiff, in cases of this kind, to show that the landlord had actiial notice of the dangerous condition of his premises, or that the dangerous condition • existed for a reasonable length of time.
This her testimony failed to show; therefore, the complaint was properly dismissed.
Ehrlich, Oh. J., concurs.
Judgment affirmed, with costs.